Citation Nr: 0826396	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for a left ankle 
sprain. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 until 
September 1979.  
These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The claims file was subsequently transferred to 
Portland, Oregon, the certifying RO. 

It appears that the veteran, in his October 2005 notice of 
disagreement, has raised a claim of entitlement to service 
connection for sacroiliitis as secondary to his service-
connected back condition.  This issue, however, has not been 
previously adjudicated by the RO.  This issue is therefore 
referred back to the RO for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that additional development is required in 
order to satisfy VA's obligations under the VCAA.  
Specifically, it is determined that VA examinations must be 
obtained to determine whether the veteran has PTSD that is 
related to his in-service stressor and the severity of the 
veteran's left ankle sprain, for the reasons discussed below.

Turning first to the claim for service connection for PTSD, 
VA outpatient reports from February 2001 and March 2001 
contain diagnoses that include "rule out" PTSD.  
Furthermore, a November 2004 VA outpatient report indicates 
that a PTSD screen on the veteran was positive, and there are 
VA treatment records, for example, one in January 2001, which 
refer to a diagnosis of PTSD through an EAP (employment 
assistance program).  In addition, the veteran is claiming 
service connection for PTSD based on an automobile accident 
during service, which is verified in the veteran's service 
treatment records.  Consequently, based on the above, the 
Board finds that the veteran should be afforded an 
appropriate PTSD examination to determine whether he has PTSD 
that is related to the automobile accident he was involved in 
during active service.  

With respect to the veteran's increased rating claim, the 
veteran has essentially indicated in his January 2007 
substantive appeal, that his service-connected left ankle 
sprain has worsened.  The last VA examination which 
considered his left ankle was conducted in July 1988.  

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the 
Board is not required to direct a new examination simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  It is additionally noted that the VA 
outpatient records, while more recent, are not adequate to 
rate the claim.  For example, such records do not contain 
specific range of motion findings.

Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).    

The Board further determines that additional development is 
required with respect to the VCAA notice requirements as to 
the veteran's increased rating claim.  In this regard, the U. 
S. Court of Appeals for Veterans Claims held in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) that, for an 
increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).   

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

In this case, the notice letters of record do not satisfy the 
requirements of Vazquez-Flores.  Therefore, additional notice 
should be sent to the veteran to cure this notice deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a VCAA notice letter with 
respect to the veteran's increased rating 
claim which satisfies all VCAA notice 
obligations in accordance with 
Dingess/Hartman v. Nicholson, Nos. 01-19 
17 & 02-1506 (U.S. Vet. App. March 3, 
2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
increased rating claim.  Specifically, 
the notice should apprise the claimant 
that, to substantiate his claim, the 
medical or lay evidence must show a 
worsening or increase in severity of the 
disability, and the effect that such 
worsening or increase has on the 
claimant's employment and daily life.  
The notice should also provide examples 
of the types of medical and lay evidence 
that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The notice letter additionally should 
inform the claimant of the division of 
responsibility between him and VA in 
producing or obtaining evidence or 
information.  He should also be provided 
notice that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded.

2.  The veteran should be scheduled for 
a VA psychiatric examination.  The 
claims folder must be made available to 
the examiner for review and its 
availability should be noted in the 
opinion that is provided.

The examiner must express an opinion as 
to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to his in-service 
automobile accident in November 1977.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The veteran should also be afforded 
an examination to determine the severity 
of his service-connected left ankle 
sprain.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
range of motion of the left ankle, 
describe symptoms exhibited by the 
veteran to include any ankylosis, 
limitation of motion, pain on use, 
weakness and/or excess fatigability. 

4.  Finally, readjudicate the claims on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



